                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    May 15, 2019
                           UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

FRANK CHIKE MBACHU,                           §
                                              §
          Petitioner,                         §
VS.                                           §   CIVIL ACTION NO. 4:18-CV-454
                                              §
LORIE DAVIS,                                  §
                                              §
          Respondent.                         §

                             MEMORANDUM AND ORDER

         This case is before the Court on Petitioner Frank Chike Mbachu’s petition for a

writ of habeas corpus and Respondent Lorie Davis’ motion for summary judgment.

Having considered the petition, the motion, the record, and all the arguments and

authorities submitted by the parties, the Court concludes that Respondent’s motion for

summary judgment should be granted, and Mbachu’s petition should be denied

I.       Background

         Mbachu pled guilty to one count of aggravated robbery with a deadly weapon in

the 434th Judicial District Court of Fort Bend County, Texas. That court sentenced him to

ten years imprisonment. Mbachu did not file a direct appeal. The Texas Court of

Criminal Appeals denied Mbachu’s application for a writ of habeas corpus without

written order on the findings of the trial court. Doc. # 18-2.

         Mbachu filed his federal petition for a writ of habeas corpus on February 12, 2018.

His petition raises five claims, including subclaims: 1) that his guilty plea was not

knowing and voluntary; 2) that his counsel provided ineffective assistance in three



1 / 13
distinct ways; and 3) that he was denied access to the courts. Respondent moved for

summary judgment on November 20, 2018. Mbachu did not respond to the motion.

II.      Applicable Legal Standards

         A.    The Anti-Terrorism and Effective Death Penalty Act

         This federal petition for habeas corpus relief is governed by the applicable

provisions of the Anti-Terrorism and Effective Death Penalty Act (“AEDPA”). See

Woodford v. Garceau, 538 U.S. 202, 205-08 (2003); Lindh v. Murphy, 521 U.S. 320,

335-36 (1997). Under the AEDPA, federal habeas relief based upon claims that were

adjudicated on the merits by the state courts cannot be granted unless the state court’s

decision (1) “was contrary to, or involved an unreasonable application of, clearly

established federal law, as determined by the Supreme Court of the United States” or (2)

“was based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d); Early v. Packer, 537 U.S.

3, 7-8 (2002); Cobb v. Thaler, 682 F.3d 364, 372-73 (5th Cir. 2012).

         For questions of law or mixed questions of law and fact adjudicated on the merits

in state court, this Court may grant habeas relief under 28 U.S.C. § 2254(d)(1) only if the

state court decision “was contrary to, or involved an unreasonable application of, clearly

established [Supreme Court precedent].” See Kittelson v. Dretke, 426 F.3d 306, 318 (5th

Cir. 2005). Under the “contrary to” clause, this Court may afford habeas relief only if

“‘the state court arrives at a conclusion opposite to that reached by . . . [the Supreme

Court] on a question of law or if the state court decides a case differently than . . . [the

Supreme Court] has on a set of materially indistinguishable facts.’” Dowthitt v. Johnson,


2 / 13
230 F.3d 733, 740-41 (5th Cir. 2000) (quoting Williams v. Taylor, 529 U.S. 362, 406

(2000).

         The “unreasonable application” standard permits federal habeas relief only if a

state court decision “identifies the correct governing legal rule from [the Supreme Court]

cases but unreasonably applies it to the facts of the particular state prisoner’s case.”

Williams, 529 U.S. at 406. “In applying this standard, we must decide (1) what was the

decision of the state courts with regard to the questions before us and (2) whether there is

any established federal law, as explicated by the Supreme Court, with which the state

court decision conflicts.” Hoover v. Johnson, 193 F.3d 366, 368 (5th Cir. 1999). A

federal court’s “focus on the ‘unreasonable application’ test under Section 2254(d)

should be on the ultimate legal conclusion that the state court reached and not on whether

the state court considered and discussed every angle of the evidence.” Neal v. Puckett,

239 F.3d 683, 696 (5th Cir. 2001), aff’d, 286 F.3d 230 (5th Cir. 2002) (en banc); see also

Pape v. Thaler, 645 F.3d 281, 292-93 (5th Cir. 2011). The focus for a federal court under

the “unreasonable application” prong is “whether the state court’s determination is ‘at

least minimally consistent with the facts and circumstances of the case.’” Id. (quoting

Neal, 239 F.3d at 696, and Hennon v. Cooper, 109 F.3d 330, 335 (7th Cir. 1997)); see

also Gardner v. Johnson, 247 F.3d 551, 560 (5th Cir. 2001) (“Even though we cannot

reverse a decision merely because we would reach a different outcome, we must reverse

when we conclude that the state court decision applies the correct legal rule to a given set

of facts in a manner that is so patently incorrect as to be ‘unreasonable’”).




3 / 13
         The AEDPA precludes federal habeas relief on factual issues unless the state

court’s adjudication of the merits was based on an unreasonable determination of the

facts in light of the evidence presented in the state court proceeding. See 28 U.S.C. §

2254(d)(2); Martinez v. Caldwell, 644 F.3d 238, 241-42 (5th Cir. 2011). The state

court’s factual determinations are presumed correct unless rebutted by “clear and

convincing evidence.” 28 U.S.C. § 2254(e)(1); see also Jackson v. Anderson, 112 F.3d

823, 824-25 (5th Cir. 1997).

         This Court may only consider the factual record that was before the state court in

determining the reasonableness of that court’s findings and conclusions.         Cullen v.

Pinholster, 563 U.S. 170 (2011). Review is “highly deferential,” Woodford v. Visciotti,

537 U.S. 19, 24 (2002) (per curiam), and the unreasonableness standard is “difficult [for

a petitioner] to meet.” Harrington v. Richter, 562 U.S. 86, 102 (2011).

         B.    Summary Judgment Standard in Habeas Corpus Proceedings

         In ordinary civil cases, a district court considering a motion for summary

judgment is required to construe the facts of the case in the light most favorable to the

non-moving party. See Anderson v. Liberty Lobby, 477 U.S. 242, 255 (1986) (The

“evidence of the nonmovant is to be believed, and all justifiable inferences are to be

drawn in his favor”). “As a general principle, Rule 56 of the Federal Rules of Civil

Procedure, relating to summary judgment, applies with equal force in the context of

habeas corpus cases.” Clark v. Johnson, 202 F.3d 760, 764 (5th Cir. 2000). This

principle is limited, however; Rule 56 applies insofar as it is consistent with established

habeas practice and procedure. See Smith v. Cockrell, 311 F.3d 661, 668 (5th Cir. 2002)


4 / 13
(citing Rule 11 of the Rules Governing Section 2254 Cases). Therefore, § 2254(e)(1) –

which mandates that findings of fact made by a state court are “presumed to be correct” –

overrides the ordinary summary judgment rule that all disputed facts must be construed in

the light most favorable to the nonmoving party. See id. Unless the petitioner can

“rebut[ ] the presumption of correctness by clear and convincing evidence” regarding the

state court’s findings of fact, those findings must be accepted as correct. See id. Thus,

the Court may not construe the facts in the petitioner’s favor where the prisoner’s factual

allegations have been adversely resolved by express or implicit findings of the state

courts, and the prisoner fails to demonstrate by clear and convincing evidence that the

presumption of correctness in 28 U.S.C. § 2254(e)(1) should not apply. See Marshall v.

Lonberger, 459 U.S. 422, 432 (1983); Sumner v. Mata, 449 U.S. 539, 547 (1981); Emery

v. Johnson, 940 F.Supp. 1046, 1051 (S.D. Tex. 1996), aff’d, 139 F.3d 191 (5th Cir.

1997).

III.     Analysis

         Mbachu alleges that his guilty plea was not knowing and voluntary, that he

received ineffective assistance of counsel, and that he was denied access to the courts.

These claims are addressed below.

         A.    Knowing and Voluntary Guilty Plea

         Mbachu first claims that his plea wasn’t knowing because his counsel induced the

plea by telling him that he would receive probation. “A federal court will uphold a guilty

plea challenged in a habeas corpus proceeding if the plea was knowing, voluntary and

intelligent.” James v. Cain, 56 F.3d 662, 666 (5th Cir. 1995). A plea is knowing,


5 / 13
voluntary, and intelligent if “the defendant understood the nature and substance of the

charges against him, [but] not necessarily . . . their technical legal effect.” Id.

         The record shows that the trial court admonished Mbachu before accepting his

guilty plea.    The written admonishments include a statement that Mbachu faced a

possible prison sentence of 5-99 years.           Mbachu initialed the admonishment to

acknowledge that he read and understood it.             Doc. # 18-9 at 20.            He further

acknowledged that he had no plea agreement with the State. Id. at 23. The state habeas

court further found that Mbachu was not eligible for straight probation from the trial

court but could ask for deferred adjudication. Id. at 94. Mbachu did, in fact, apply for

deferred adjudication. Id. at 26.

         Mbachu submits copies of text messages between himself and his attorney.

Petition, Exh. 3. Mbachu contends that this supports his argument, but the text messages

clearly show that counsel advised him that he could only get probation from a jury but

could seek deferred adjudication from the judge if he pled guilty. Id. at 4. Counsel also

advised Mbachu that the evidence against him was overwhelming and advised against

going to trial.    Id.   He informed Mbachu that, if he pled guilty, a presentence

investigation would be conducted and they would return for sentencing at a later date, at

which time the judge would “decide whether to give you deferred probation [sic] or not.”

Id.

         The text messages do not support Mbachu’s contention that counsel told him that

he would receive probation if he pled guilty. To the contrary, the text messages very

clearly state that whether Mbachu received deferred adjudication would be up to the trial


6 / 13
judge. In light of this evidence and Mbachu’s written acknowledgment that he faced a

sentence range of 5-99 years in prison, Mbachu fails to demonstrate that his guilty plea

was not knowing and voluntary.

         B.    Ineffective Assistance of Counsel

         Mbachu next argues that his counsel rendered ineffective assistance by telling him

he would receive probation. To prevail on a claim for ineffective assistance of counsel,

Petitioner

               must show that . . . counsel made errors so serious that
               counsel was not functioning as the “counsel” guaranteed by
               the Sixth Amendment. Second, the [petitioner] must show
               that the deficient performance prejudiced the defense. This
               requires showing that counsel’s errors were so serious as to
               deprive the defendant of a fair trial, a trial whose result is
               reliable.

Strickland v. Washington, 466 U.S. 668, 687 (1984). In order to prevail on the first prong

of the Strickland test, Petitioner must demonstrate that counsel’s representation fell below

an objective standard of reasonableness. Id. at 687-88. Reasonableness is measured

against prevailing professional norms, and must be viewed under the totality of the

circumstances. Id. at 688. Review of counsel’s performance is deferential. Id. at 689.

In assessing prejudice, “Strickland asks whether it is reasonably likely the result would

have been different,” if not for counsel’s deficient performance. Harrington v. Richter,

562 U.S. 86, 111 (2011)(internal quotation marks omitted).

         As discussed above, the evidence contradicts Mbachu’s claim that counsel told

him that he would receive probation if he pled guilty. Therefore, Mbachu fails to

demonstrate deficient performance by his counsel.


7 / 13
         C.     Remaining Claims

         Mbachu also claims that counsel was ineffective for failing to investigate and

present mitigating evidence in connection with his sentencing and failing to file pre-trial

motions, and that Mbachu was denied access to the courts because he did not receive

transcripts from the state court. Respondent argues that these claims are unexhausted and

procedurally defaulted.

         The federal habeas corpus statute requires that a prisoner exhaust his available

State remedies before raising a claim in a federal habeas petition.

               An application for a writ of habeas corpus on behalf of a
               person in custody pursuant to the judgment of a state court
               shall not be granted unless it appears that (A) the applicant
               has exhausted the remedies available in the courts of the
               State; or (B)(i) there is an absence of available State
               corrective process; or (ii) circumstances exist that render such
               process ineffective to protect the rights of the applicant.

28 U.S.C. § 2254(b)(1). As the Fifth Circuit explained in a pre -AEDPA case, “federal

courts must respect the autonomy of state courts by requiring that petitioners advance in

state court all grounds for relief, as well as factual allegations supporting those grounds.”

Knox v. Butler, 884 F.2d 849, 852 n.7 (5th Cir. 1989). “[A]bsent special circumstances, a

federal habeas petitioner must exhaust his state remedies by pressing his claims in state

court before he may seek federal habeas relief.” Orman v. Cain, 228 F.3d 616, 619-20

(5th Cir. 2000); see 28 U.S.C. § 2254(b)(1) (“An application for a writ of habeas corpus

on behalf of a person in custody pursuant to the judgment of a State court shall not be

granted unless it appears that . . . the applicant has exhausted the remedies available in

the courts of the State. . . .”). To satisfy the exhaustion requirement, an applicant must


8 / 13
“fairly present” his claims to the state habeas court.       “To provide the State with the

necessary ‘opportunity,’ the prisoner must ‘fairly present’ his claim in each appropriate

state court (including a state supreme court with powers of discretionary review), thereby

alerting that court to the federal nature of the claim.” Baldwin v. Reese, 541 U.S. 27, 29

(2004). Mbachu acknowledges that he did not present these claims to the Texas state

courts.     See Petition at 8; State Habeas Corpus Application (Doc. # 18-9 at Bates

Numbers 44-49). Because Petitioner did not present these claims to the Texas state

courts, he has failed to properly exhaust them, and this Court may not consider them.

Knox, 884 F.2d at 852 n.7.

          Ordinarily, a federal habeas petition that contains unexhausted claims is dismissed

without prejudice, allowing the petitioner to return to the state forum to present his

unexhausted claims. Rose v. Lundy, 455 U.S. 509 (1982). Such a result in this case,

however, would be futile because Petitioner’s unexhausted claims would be procedurally

barred as an abuse of the writ under Texas law. A procedural bar for federal habeas

review occurs if the court to which a petitioner must present his claims to satisfy the

exhaustion requirement would now find the unexhausted claims procedurally barred.

Coleman v. Thompson, 501 U.S. 722, 735 n.1 (1991).

          Texas prohibits successive writs challenging the same conviction except in narrow

circumstances. TEX. CRIM. PROC. CODE Ann. § 11.07 § 4(a).

                If a subsequent application for writ of habeas corpus is filed
                after final disposition of an initial application challenging the
                same conviction, a court may not consider the merits of or
                grant relief based on the subsequent application unless the
                application contains sufficient specific facts establishing that:


9 / 13
                       (1) the current claims and issues have not been
                       and could not have been presented previously in
                       an original application or in a previously
                       considered application filed under this article
                       because the factual or legal basis for the claim
                       was unavailable on the date the applicant filed
                       the previous application; or

                       (2) by a preponderance of the evidence, but for
                       a violation of the United States Constitution no
                       rational juror could have found the applicant
                       guilty beyond a reasonable doubt.

Id. Petitioner does not claim that he could not have presented the claims in his state

habeas petition because the factual basis for the claim did not exist, or that he is actually

innocent. Therefore, Petitioner’s unexhausted claims do not fit within the exceptions to

the successive writ statute and would be procedurally defaulted in the Texas courts.

Coleman v. Thompson, 501 U.S. 722, 735 n.1 (1991). That bar precludes this Court from

reviewing Petitioner’s claim absent a showing of cause for the default and actual

prejudice attributable to the default. Id. at 750.

          “Cause” for a procedural default requires a showing that some objective factor

external to the defense impeded petitioner’s efforts to comply with the state procedural

rule. See, e.g., Murray v. Carrier, 477 U.S. 478, 488 (1986); Amadeo v. Zant, 486 U.S.

214, 222 (1988).      Mbachu states that he has no legal training and was unaware of the

factual basis for these claims when he filed his state application. These are not factors

external to the defense. Mbachu therefore makes no showing of cause. His claims are

procedurally defaulted, and this Court cannot grant relief on them.




10 / 13
          D.    Conclusion

          For the foregoing reasons, respondent’s motion for summary judgment is granted,

and Mbachu’s petition is denied and is dismissed with prejudice.

IV.       Certificate of Appealability

          Mbachu has not requested a certificate of appealability (“COA”), but this Court

may determine whether he is entitled to this relief in light of the foregoing rulings. See

Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000) (“It is perfectly lawful for

district court’s [sic] to deny COA sua sponte. The statute does not require that a

petitioner move for a COA; it merely states that an appeal may not be taken without a

certificate of appealability having been issued.”) A petitioner may obtain a COA either

from the district court or an appellate court, but an appellate court will not consider a

petitioner’s request for a COA until the district court has denied such a request. See

Whitehead v. Johnson, 157 F.3d 384, 388 (5th Cir. 1988); see also Hill v. Johnson, 114

F.3d 78, 82 (5th Cir. 1997) (“[T]he district court should continue to review COA requests

before the court of appeals does.”).

          A COA may issue only if the petitioner has made a “substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see also United States v.

Kimler, 150 F.3d 429, 431 (5th Cir. 1998). A petitioner “makes a substantial showing

when he demonstrates that his application involves issues that are debatable among jurists

of reason, that another court could resolve the issues differently, or that the issues are

suitable enough to deserve encouragement to proceed further.” Hernandez v. Johnson,

213 F.3d 243, 248 (5th Cir. 2000). The Supreme Court has stated that:


11 / 13
                  Where a district court has rejected the constitutional claims
                  on the merits, the showing required to satisfy § 2253(c) is
                  straightforward: The petitioner must demonstrate that
                  reasonable jurists would find the district court’s assessment of
                  the constitutional claims debatable or wrong. The issue
                  becomes somewhat more complicated where . . . the district
                  court dismisses the petition based on procedural grounds. We
                  hold as follows: When the district court denies a habeas
                  petition on procedural grounds without reaching the
                  prisoner’s underlying constitutional claim, a COA should
                  issue when the prisoner shows, at least, that jurists of reason
                  would find it debatable whether the petition states a valid
                  claim of the denial of a constitutional right and that jurists of
                  reason would find it debatable whether the district court was
                  correct in its procedural ruling.

Slack v. McDaniel, 529 U.S. 473, 484 (2000).

          This court has carefully considered each of Petitioner’s claims.            This Court

concludes that jurists of reason would not find it debatable that Mbachu fails to make a

substantial showing of the denial of a constitutional right and that this Court is correct in

its procedural determinations. This Court concludes that Petitioner is not entitled to a

certificate of appealability on his claims.

III.      Order

          For the foregoing reasons, it is ORDERED as follows:

          A.      Respondent Lorie Davis’ motion for summary judgment (Doc. # 17) is

                  GRANTED;

          B.      Petitioner Frank Chike Mbachu’s petition for a writ of habeas corpus (Doc.

                  # 1) is DISMISSED WITH PREJUDICE; and

          C.      No certificate of appealability shall issue.




12 / 13
          The Clerk shall notify all parties and provide them with a true copy of this

Memorandum and Order.

          It is so ORDERED.

          SIGNED on this 15th day of May, 2019.


                                             ___________________________________
                                             Kenneth M. Hoyt
                                             United States District Judge




13 / 13
